DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on application 17/665522 filed 2/5/22.  
Claims 1-20 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 6/14/22 and 2/5/22 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the Office action.
Drawings
The Drawings filed on 2/5/22 are acknowledged and accepted by the examiner. 
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 103(a) as being obvious over AULD ET AL. (CA2958443A1; 4/2017) in combination with CORSCADDEN ET AL. (CA3008103; 1/2019) in their entirety.  Hereby referred to as AULD and CORSCADDEN.  
Regarding claim 1-20:
AULD discloses a method of moving bituminous material (abstract) from a first location (solidification location 220) to a second location (remote location 260) comprising: a) collecting a plurality of pellets in a transport chamber at the first location (pg. 5, line 25 - pg. 6, line 2), wherein each pellet comprises non-volatile bituminous material formed into an irregular solid defined by a plurality of nonplanar surfaces (pg. 33 lines 12-16 discloses that the solid can be defined by a plurality of non-planar surfaces, such as spherical) configured to reduce surface contact with adjacent pellets; b) transporting the transport chamber and plurality of pellets therein to the second location by vehicle (pg. 5, line 25 - pg. 6, line 2); and c) environmentally controlling the transport chamber such that each pellet remains substantially solid during transport (pg. 16, line 2-5). 
AULD fails to disclose that the bitumen takes the form of bricks, however, it is within the scope of AULD as disclosed by CORSCADDEN.
CORSCADDEN discloses transporting bitumen in the form of either bricks or pellets (pg. 16, line 17-20). It would be obvious to replace the pellets of AULD with the bricks of CORSCADDEN as this would be considered a mere substitution of the form of the solid bitumen.
AULD in combination with CORSCADDEN disclose a method of moving solid bituminous material and AULD further discloses that the transport chamber defines a plurality of vents (Fig. 37, elements 4114, 4112) and environmentally controlling the transport chamber comprises drawing ambient air into the transport chamber through the vents (pg. 16, line 2-5).
AULD in combination with CORSCADDEN disclose a method of moving solid bituminous material and AULD further discloses wherein the transport chamber comprises an aerodynamic rail car (pg. 29, line 15-21, element 245).
AULD in combination with CORSCADDEN disclose a method of solid moving bituminous material and AULD further discloses wherein the transport chamber comprises an aerodynamic semi-trailer of a truck (pg. 29, line 15-21).
AULD in combination with CORSCADDEN disclose a method of moving bituminous material and AULD further discloses that the cooling device can be an active cooling device, using a refrigeration cycle (pg. 16, line 2-5). Additionally, AULD discloses that the transport chamber can comprise the cargo area of a ship (pg. 29, line 15-21). However, neither AULD and CORSCADDEN specify that the cooling device could use water from a water distribution cycle. It is well known in the art to use water for cooling devices, particularly in the case of ships; and therefore, this would be considered an obvious design variant without evidence to the contrary.
AULD discloses a method of reducing carbon dioxide emissions when moving bituminous material from a first location (solidification location 220) to a second location (remote location 260) comprising: a) providing a transport chamber comprising an environmental control system (pg. 16, line 2-5); b) collecting a plurality of pellets in the transport chamber at the first location (pg. 5, line 25 - pg. 6, line 2), wherein each pellet comprises non-volatile bituminous material formed into an irregularly shaped solid defined by a plurality  or faces configured to minimize surface contact with adjacent pellets (pg. 33 lines 12-16); c) transporting the transport chamber and plurality of pellets collected therein to the second location with a vehicle (pg. 5, line 25 - pg. 6, line 2); and d) with the environmental control system, environmentally controlling the transport chamber during transport such that each pellet remains substantially solid (pg. 16, line 2-5).   AULD fails to disclose that the bitumen takes the form or bricks, but rather describes a process with pellets.   However, CORSCADDEN discloses transporting bitumen in the form of either bricks or pellets (pg. 16, line 17-20).  It would be obvious to replace the pellets of AULD with the bricks of CORSCADDEN as this would be considered a mere substitution of the form of the solid bitumen.
From the teachings of the references it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
Furthermore, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'! Co. v. Teleflex Inc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417. 
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical product, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see in re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”).
Appreciable size, angles, aesthetic design changes such as requiring for spiral pattern which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art
Finally, it has been held that obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art process and composition.   Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya, 227 USPQ 58, 60 (Bd.Pat. App. & Inter. 1985). Thereby meeting the claim limitations
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771